 

AT-138lEJ-125

ATroRNEY 0R PART¥ erHouT ATroRNEY; sTATE BAR No.: 149770 FoR coURT USE o~,_y
NAME: Mary H. Haas

FIRM NAME: Davis Wright Tremaine LLP

STREET ADDRESS: 865 S. Figueroa Street, Suite 2400

ClTY: Los Angeles sma CA zIP CODE¢ 90017-2463
TELEPHoNE N0.1(213) 633-6800 FAX NO-I (213) 633-6899

E-MA|L ADDREss: maryhaas@dwt.com E D
A"ORNEY FOR<"@me>f P|aintiff Red Lion Hotels Franchising lnc. v '

SUPERIOR COURT OF CAL|FORNIA, COUNT¥ OF

 

 

sTREETADDREss: 501 lStreet, Room 4-200 MAR 2 B 2019
MAlLlNG ADDRESS: `c‘, ooun.r
c»wA~DziPcoDE: Sacramento, cA 95814 EASCJr-§§§-°‘{:s j,§’,‘ "SF cM_rFomuA
BRANCH NAME: Eastern District, Robert T. Matsui Federa| Courthouse m

 

PLA|NT|FF RED L|ON HOTELS FRANCH|S|NG, |NC.
DEFENDANT FIRST CAPlTAL REAL ESTATE, et al.

APPL|CATION AND ORDER FOR APPEARANCE AND EXAMlNATlON CASE NuMBER;
IX| ENFoRcEMENT oF JuDGMENT |:| ATTAcHMENT (Third Person) 2;18-MC-00161-TLN-DB
g Judgment Debtor \:I Third Person

ORDER TO APPEAR FOR EXAM|NAT|ON

 

 

 

 

 

1. TO (name): SUNEET S|NGAL
2. YOU ARE ORDERED TO APPEAR personally before this court, or before a referee appointed by the court, to
a. furnish information to aid in enforcement of a money judgment against you.
b. [:l answer concerning property of the judgment debtor in your possession or control or concerning a debt you owe the
judgment debtor.
c. [:l answer concerning property of the defendant in your possession or control or concerning a debt you owe the defendant
that is subject to attachment

Date: May 17, 2019 Time: 9:30 a.m. Dept. or Div.: 27 Rm.:
Address of court g is shown above l:l is:
3. This order may be served by a sheriff, marshal, registered process server

Date: ,
§ ’<>2 § _{ 62 Ugistrate Deborah Barne;l

This order must be served not less tha 10 days before the date set for the examination.

lMPORTANT OT|CES ON REVERSE
APPLchTloN FoR oRDER To APPEAR FoR ExAMlNATloN

4. g Original judgment creditor I:I Assignee of record I:l P|aintiff who has a right to attach order
applies for an order requiring (name): Suneet Signal
to appear and furnish information to aid in enforcement of the money judgment or to answer concerning property or debt.
5. The person to be examined is
a. IE the judgment debtor.
b. l:] a third person (1) who has possession or control of property belonging to the judgment debtor or the defendant or (2) who
owes the judgment debtor or the defendant more than $250. An affidavit supporting this application under Code of Civil
Procedure section 491 .1 10 or 708.120 is attached.
6. The person to be examined resides or has a place of business in this county or within 150 miles of the place of examination.
. \:j This court is not the court in which the money judgment is entered or (attachment only) the court that issued the writ of
attachment An afndavit supporting an application under Code of Civil Procedure section 491 .150 or 708.160 is attached.
8. \:l The judgment debtor has been examined within the past 120 days. An afHdavit showing good cause for another examination
is attached.

l declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
Date: March 21l 2019

 

 

 

 

ially appointed person (name):

   
 

 

 

 

 

 

 

`|

 

 

MalyH. Haas b /S/ Mary H. Haas
(TYPE OR PR|NT NAME) (S|GNATURE OF DECLARANT)
(Continued on reverse) _P§gn orz
C d fC` 'l P d ,
Form Adopted for Mandatory Use APPL|CATlON AND ORDER FOR §§ 491.110, 708,<11?),0708|¥1|20:°70068.[1"7€0

i%d:céael Councilof California APPEARANCE AND EXAM|NAT|ON www.oourts.ca.gov
` 'EJ'125 [Rev' January 1' wm (Attachment-Enforcement of Judgment)

     

American LegalNe\, Inc.
www FnrmsWnrkFlnw com " '

 

 

AT-138lEJ-125

 

information for Judgment Creditor Regarding Service
lf you want to be able to ask the court to enforce the order on the judgment debtor or any third party, you
must have a copy of the order personally served on the judgment debtor by a sheriff, marshal, registered
process server, or the person appointed in item 3 of the order at least 10 calendar days before the date of
the hearing, and have a proof of service filed with the court.

lMPORTANT NOT|CES ABOUT THE ORDER

 

 

 

APPEARANCE OF JUDGMENT DEBTOR (ENFORCEMENT OF JUDGMENT)
NOT|CE TO JUDGMENT DEBTCR |f you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this

proceeding.

 

 

APPEARANCE OF A TH|RD PERSON (ENFORCEMENT OF JUDGMENT)

(1) NOT|CE TO PERSON SERVED lf you fail to appear at the time and place specified in this order,
you may be subject to arrest and punishment for contempt of court, and the court may make an
order requiring you to pay the reasonable attorney fees incurred by the judgment creditor in this
proceeding.

(2) NOT|CE TO JUDGMENT DEBTCR The person in whose favor the judgment was entered in this
action claims that the person to be examined under this order has possession or control of property
that is yours or owes you a debt. This property or debt is as follows (describe the property or debt):

|f you claim that all or any portion of this property or debt is exempt from enforcement of the money
judgment, you must file your exemption claim in writing with the court and have a copy personally
served on the judgment creditor not later than three days before the date set for the examination.
You must appear at the time and place set for the examination to establish your claim of exemption
or your exemption may be waived.

 

 

APPEARANCE OF A TH|RD PERSON (ATTACHMENT)
NOT|CE TO PERSON SERVED lf you fail to appear at the time and place specified in this order, you
may be subject to arrest and punishment for contempt of court, and the court may make an order
requiring you to pay the reasonable attorney fees incurred by the plaintiff in this proceeding.

 

 

APPEARANCE OF A CORPORAT|ON, PARTNERSH|P,
ASSOC|AT|ON, TRUST, OR OTHER ORGAN|ZAT|ON
lt is your duty to designate one or more of the following to appear and be examined: officers,
directors, managing agents, or other persons who are familiar with your property and debts.

 

 

 

Request for Accommodations. Assistive listening systems, computer-assisted real-time captioning, or sign
language interpreter services are available if you ask at least 5 days before your hearing. Contact the clerk’s

_ office for Request for Accommodation (form MC-410). (Civil Code, § 54.8.)

AT-138/EJ-125[Rev. January1,2017] APPL|CAT|QN AND oRDER FOR Page 2 of 2

APPEARANCE AND EXAM|NAT|ON
(Attachment--Enforcement of Judgment)

 
 
  

 
  

American LegalNet, Im'..
www FnrmsWnrkFlnw cnm ‘ z

 

 

